Citation Nr: 0609195	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-34 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the left shoulder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  He served in Vietnam and was awarded the Purple 
Heart and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran was initially granted service connection for 
residuals of a shell fragment wound to the left shoulder, 
characterized as an injury to muscle group III, in a January 
1969 rating decision.  A 20 percent disability rating was 
assigned, which was subsequently increased to 30 percent in a 
February 1998 rating decision.  

In December 2002, the RO received the veteran's claim of 
entitlement to an increased rating for his service-connected 
shell fragment wound residuals of the left shoulder.  The 
April 2003 rating decision denied the claim, and he appealed.

Issue not on appeal

The April 2003 rating decision also granted service 
connection for a residual left shoulder scar, assigning a 10 
percent disability rating.  To the Board's knowledge, the 
veteran has not disagreed with the assigned rating or the 
effective date for his service-connected scar.  Those 
matters, accordingly, are not before the Board. 
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




Other matters

As will be explained in greater detail below, the thrust of 
the veteran's argument in this case is that his shell 
fragment wound has resulted in degenerative joint disease of 
the left shoulder.  In support of this claim, both he and his 
representative have pointed to various medical opinion 
evidence indicating that the veteran has degenerative joint 
disease of the left shoulder, and that such is related to his 
service-connected shell fragment wound.  The RO, however, has 
yet to adjudicate the issue of service connection for 
degenerative joint disease on either a direct or a secondary 
a secondary basis.  [It is unclear at this point whether the 
veteran is seeking service connection for arthritis on a 
direct basis, secondary basis, or both.]  

The issue on appeal has been limited to an increased rating 
for injury to Muscle Group III.  The Board is without 
jurisdiction to adjudicate the recently raised service 
connection claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board's analysis will therefore be limited to 
the increased rating issue.  As for the service connection 
issue, the veteran and his representative should contact the 
RO, specifying whether he is seeking service connection on a 
direct basis, a secondary basis, or both.   

The veteran's representative has also argued that the veteran 
should be awarded a total disability rating based upon 
individual unemployability (TDIU).  This claim has also not 
been adjudicated by the RO and is referred to the RO for 
appropriate action.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
service-connected residuals of a shell fragment wound to the 
left shoulder are manifested by a painful and limited range 
of motion with a small retained metallic fragment; no 
neurological impairment has been clinically identified.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for residuals of a shell fragment wound to the left 
shoulder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected shell fragment wound residuals to the left 
shoulder.  He essentially contends that the symptomatology 
associated with this condition is worse than that 
contemplated by the currently-assigned 30 percent rating.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005) [reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the October 2003 statement of the case (SOC) and 
the September 2004 supplemental statement of the case (SSOC) 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
December 2002 and November 2003 which were specifically 
intended to address the requirements of the VCAA.  
The November 2003 letter from the RO specifically notified 
the veteran that to "establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the November 
2003 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the December 2002 letter instructed the veteran 
that VA would obtain private treatment records provided he 
"complete and return the enclosed VA Forms 21-4142, 
Authorization for Release of Information . . . [p]lease 
provide the entire name and address (including zip code) for 
all private doctors or private hospitals who have provided 
medical treatment for your claimed disability(ies),"  With 
respect to VA medical records, the November 2003 letter 
advised the veteran to give VA "the name and location of any 
VA or military facility where you received medical care, and 
the approximate dates of the care, on the enclosed VA Form 
21-4138, Statement in Support of Claim" (emphasis in 
original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The November 2003 letter instructed the veteran to "tell us 
about any other records that exist to support your claim."  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the December 2002 and November 2003 VCAA letters.  His 
claim was then readjudicated in the September 2004 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to the 
VCAA notices.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment concerning VCAA notice is in order.  In 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue.  
Veteran status is undisputed and service connection is 
already in effect for shell fragment wound residuals.  
As discussed above, the veteran has been provided with a VCAA 
notice regarding element (4), degree of disability, by way of 
the December 2002 and November 2003 VCAA notice letters.  

With respect to element (5), effective date, the RO denied 
the veteran's increased rating claim; thus, any consideration 
of an effective date was rendered moot.  Additionally, since 
the Board is denying this increased rating claim, there is no 
need to advise the veteran as to element (5), since in the 
absence of the assignment of an increased rating no new 
effective date will be assigned.  Neither the veteran nor his 
representative have raised the matter of an effective date; 
even if they did, in the absence of an increased rating such 
would be of no use.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
extensive VA and private treatment records, and the report of 
a January 2003 VA examination.  The veteran and his 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See generally DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2005).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2005).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2005).

Analysis

Assignment of diagnostic code 

The veteran's left shoulder shell wound residuals are 
currently rated on the basis of injury to muscle group III 
(Diagnostic Code 5303).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The record indicates that the veteran suffered a shell 
fragment wound from a grenade explosion while serving in 
Vietnam in November 1967.  Service medical records indicate 
that the shrapnel entered the deltoid region of the left 
shoulder.  Given the track of the of the shrapnel, the Board 
believes that Diagnostic Code 5303 is appropriate to rate the 
veteran's left shoulder shell fragment wound residuals, as 
this diagnostic code evaluates injury to muscle group III, 
which includes the deltoid muscles.  The Board can identify 
no basis on which to change the diagnostic code currently 
assigned, and neither the veteran nor his representative have 
suggested that another diagnostic code be used.  The Board 
will therefore continue to rate the veteran's service-
connected shell fragment wound residuals under Diagnostic 
Code 5303.


Specific schedular criteria

The veteran's left upper extremity is his minor or non-
dominant arm.  See 38 C.F.R. § 4.69 (2005) [a distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes, and only one extremity is to be 
considered major].   

Diagnostic Code 5303 provides a noncompensable rating for 
slight muscle injury of the non-dominant extremity, a 20 
percent evaluation for moderate and moderately severe muscle 
injury of the non-dominant extremity, and a 30 percent 
evaluation for severe muscle injury of the non-dominant 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5303 (2005).

Schedular rating

As noted above, the veteran is currently in receipt of a 30 
percent disability rating for his service-connected shell 
fragment wound residuals.  Because this disability affects 
the veteran's non-dominant extremity, the currently-assigned 
30 rating represents the maximum rating that may be assigned 
under the schedular criteria.  An increased rating is 
therefore not warranted.  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board has considered the veteran's suggestion that his 
muscle injury has resulted in neurological impairment of the 
left arm, therefore warranting a separate rating.  See 
Bierman v. Brown, 6 Vet. App. 125 (1994) [the assignment of a 
separate rating for a neurological disability may be 
appropriate when its manifestations are distinct from the 
musculoskeletal disorder].  The medical evidence, however, 
particularly the January 2003 VA examination, indicates that 
no neurological disability is present.  The veteran and his 
representative have not identified any clinical evidence in 
support of their contention that a separate rating is 
warranted.  A separate rating for neurological impairment is 
therefore not warranted.

DeLuca considerations

Because the veteran's disability involves a muscle injury, 
the Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2005).  See DeLuca, supra.

The 30 percent level is the maximum disability rating 
available under Diagnostic Code 5303 for an injury to muscle 
group III involving the non-dominant side.  If a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected shell fragment wound residuals.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  If the 
veteran wishes to have the RO consider the matter of an 
extraschedular rating, he should contact the RO.

Conclusion

As has been discussed above, the veteran is already in 
receipt of the highest rating available under Diagnostic Code 
5303.   A preponderance of the evidence is therefore against 
his claim.  His increased rating claim is accordingly denied.

Additional comment

As noted in the Introduction above, the thrust of the 
veteran's argument is that his shell fragment wound has 
resulted in severe degenerative joint disease of the left 
shoulder.  This contentions appears to be supported by the 
opinion of the January 2003 VA examiner.  The veteran, 
however, has not been service connected for such disability; 
he is currently service connected for the muscle injury 
discussed above and for  scarring.  The Boards decision has 
therefore been limited to the issue which has been appealed, 
entitlement to an increased rating for the muscle injury.  If 
the veteran and his representative wish to pursue a service 
connection claim for degenerative joint disease (on a direct 
basis, secondary basis, or both) they should contact the RO.  





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound to the left shoulder is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


